NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMAN CHARLES PICKETT, Jr.,                    No. 21-55247

                Plaintiff-Appellant,            D.C. No. 2:18-cv-08755-GW-E

 v.
                                                MEMORANDUM*
E. HAWKINS, Licensed Clinician Social
Worker, individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Norman Charles Pickett, Jr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

retaliation, deliberate indifference, and due process claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Pickett’s action because Pickett failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-41 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must allege facts sufficient to state a plausible claim); see also Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (holding a plaintiff must demonstrate

harm caused by the alleged deliberate indifference); Rhodes v. Robinson, 408 F.3d

559, 567-68 (9th Cir. 2005) (elements of a First Amendment retaliation claim in

the prison context); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)

(“[I]nmates lack a separate constitutional entitlement to a specific prison grievance

procedure.”); Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985) (“[T]here is no

constitutional right to rehabilitation.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                             2                                    21-55247